Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment, filed 11/21/19, has been entered. Claims 1-8, 10-14, 16-20 and 22-29 remain pending.


Claim Rejections - 35 USC § 112
Claims 1-8, 10-14, 16-20 and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, 16 and 22 limitations, directed to receiving a request to generate a feedback are unclear, as they are incomplete, as the essential steps identifying the transmission of the request, including the source and the recipients of the transmission, as shown on Fig. 7 and described on [0073] and [0074], are omitted from the claims limitations.
Claims 1, 10, 16 and 22 limitations, directed to “A-CSI processes” are unclear, because it is not understood, which steps are included in the A-CSI process and which are excluded, as the A-CSI process is not described in the disclosure or the claims limitations.
Claims 1, 10, 16 and 22 limitations, directed to “delay period for transmission of the M-A-CSI feedback” are unclear, because the claims limitations are subject to contradicting interpretations, as the delay period could be associated with the propagation time or the 
Claims 1, 10, 16 and 22 limitations, directed to transmitting the feedback after the “expiration of the delay period from the request”, are not understood, because all feedbacks are transmitted after the requests are received, wherein receiving of each request is delayed, as indicated on Fig. 4 and 7 by the ends of the delay periods. If Applicant means the expiration of some timer, which is associated with the delay period from the request, the claims limitations should be clarified.
Claims 4, 11, 17 and 25 limitations, directed to “intersection of the plurality of the delay periods” are unclear, because the claimed “intersection” lacks any criteria. The delay periods can be grouped/intersected by the requests of the base station, by the applications, by the parameters of the UE or by the delay values.
Claims 5 and 26 limitations, directed to “a set of delay periods corresponding to a union of plurality of delay periods” are unclear, because it is not understood which characteristics separating “union” from “set”. It is unclear, what differentiates “union” from “set” or other widely used terms, like “group” or “block”.
Other claims are rejected, as the dependent claims of the claims 1, 10, 16 and 22.





Claim Rejections - 35 USC § 102
Claim(s) 1-3, 6, 8, 10, 12, 14, 16, 18, 20, 22-24, 27 and 29 are rejected (as best understood) under 35 U.S.C. 102(a) (2) as being anticipated by Yum (US 10,587,377).
Regarding claims 1, 10, 16 and 22, Yum teaches a method, an apparatus and a computer readable medium of wireless communications (transmission of multiple aperiodic CSIs by a UE to a base station, as described on 19:15-50, wherein the aperiodic CSI are described in-depth on 21:8-22:5), comprising: 
receiving a request to generate multiple aperiodic channel state information (M-A-CSI) feedback (the UE receives aperiodic indication and request to generate the corresponding feedback, as described on 21:45-22:5);
selecting a delay period for transmission of the M-A-CSI feedback after the request, wherein the delay period is selected from a plurality of delay periods corresponding to a plurality of A-CSI processes of the M-A-CSI feedback (The base station uses DCI to assist the UE measuring the delays of particular A-CSIs, as described on 22:6-56, and select the delay period K, as shown on Fig. 8 and 9, described on 24:5-60, for the feedback transmission); 
generating the M-A-CSI feedback (configuration of the aperiodic CSI feedback are described on 25:28-26:3); and
transmitting the M-A-CSI feedback to a base station after expiration of the delay period from the request (the M-A-CSI feedback transmission to the base station is limited by the maximum transmission delay, as described on 28:9-29:47).
In addition, regarding claims 10, 16 and 22, Yum teaches the receiving device 20, comprising transmitter/receiver, processor and memory, to store programs for the 
Regarding claims 2, 3, 23 and 24, Yum teaches receiving designations from the base station identifying the aperiodic CSI processes and selecting the maximum delay of the identified aperiodic CSI processes, as described on 28:9-35.
Regarding claims 6, 12, 18 and 27, Yum teaches the UE providing feedback comprising the CSI processes to the base station, wherein the processes are associated with CoMP base stations with large transmission delay and therefor are problematic/failing, and to provide a successful feedback by relaxing the threshold value, as described on 35:48-36:42. 
Regarding claims 8, 14, 20 and 29, Yum teaches the base station to use semi-statically methods to define aperiodic parameters by the DCI, as described on 30:12-29, and above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DMITRY LEVITAN
Primary Examiner
Art Unit 2461



/DMITRY LEVITAN/Primary Examiner, Art Unit 2461